                       IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                           DOCKET NO. 3:19-cv-00532-RJC-DSC

LUIS MORENO, individually and on behalf               )
of similarly situated persons,                        )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )
                                                      )
PRAIRIE PIZZA INC.                                    )
d/b/a “Domino’s”,                                     )
                                                      )
        Defendant.                                    )

        ORDER GRANTING JOINT MOTION TO STAY PENDING MEDIATION

        The Parties having agreed pursuant to the Joint Motion to Stay Pending Mediation for purposes of

pursuing settlement and for other good cause appearing,

        IT IS HEREBY ORDERED that this litigation (including Defendant’s deadline to answer or

otherwise respond to the Complaint) is STAYED until August 5, 2020 and that the parties shall submit a

status report on or before that date.

        SO ORDERED.
                                        Signed: May 5, 2020




        Case 3:19-cv-00532-RJC-DSC Document 9 Filed 05/05/20 Page 1 of 1
